Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Claims 1, 31-32, 34, 36, 48, 56-57, 72-73 and 76-84 are pending.

Claims 48 and 57 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 31-32, 34, 36, 56, 72-73 and 76-84, drawn to a particular antibody-T cell receptor (TCR) chimeric molecule (abTCR) that specifically binds to a target antigen that read on ROR1 as the species of cell surface antigen, are being acted upon in this Office Action.
Priority
Applicant’ claim priority to provisional application 62/304,918, filed March 7, 2016, 62/245,944 filed Oct 23, 2015, 62/345,949, filed June 3, 2016 and 62/369,694 filed August 1, 2016, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  
Rejoinder
Claims 1, 31-32, 34, 36, 56, 72-73 and 76-84 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 48 and 57, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claim (Group III) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Groups I and II, the restriction requirement between Groups I-III as set forth in the Office action mailed on July 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejection Withdrawn
The written description and enablement rejections of claims 1, 6, 9-10, 29-32, 34, 36, 56 and 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.

The rejection of claim 1, 34, 72 and 73 under 35 U.S.C. 102 (a)(1) as being anticipated by Yun et al (Neoplasia 2(5): 449-459, 2000; PTO 1449, filed September 11, 2018) is withdrawn in light of the claim amendment.   

The rejection of claims 48 and 57 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,464,988 is withdrawn in view of the terminal disclaimer filed on February 16, 2022. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michelle Bradley on February 16, 2022.

In the claims:
The claims dated February 14, 2022 has been replaced with the claims dated February 16, 2022. 

Conclusion
Claims 1, 31-32, 34, 36, 48, 56, 57, 72-73 and 75-84 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644